ITEMID: 001-58924
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: CHAMBER
DATE: 2000
DOCNAME: CASE OF ANAGNOSTOPOULOS AND OTHERS v. GREECE
IMPORTANCE: 1
CONCLUSION: Violation of Art. 6-1 as regards the right to a fair hearing;Violation of Art. 6-1 as regard the length of proceedings;Not necessary to examine Art. 13;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - domestic proceedings;Costs and expenses partial award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 7. The first applicant is a lawyer and retired major-general of the Greek army. The seventh applicant is a retired major-general of the Greek army. The other applicants are retired officers of the Greek police force.
8. In 1989 the Minister of National Defence and the Minister of Public Finances authorised the granting, from 1 January 1990, of an award for meritorious service (επίδoμα ευδόκιμης παραμovής) to colonels and their superior officers. The award was fixed at 10% of the main salary. That ministerial decision was subsequently confirmed by the Greek parliament (Law no. 1881/1990).
9. The applicants accordingly lodged claims for an increase in their pensions in accordance with the provisions of Law no. 1881/1990. They lodged their applications on 3 October 1991, 22 October 1991, 24 December 1991, 11 September 1991, 19 November 1991, 12 September 1991 and 18 November 1991 respectively.
10. Their claims were rejected by the Forty-fourth Division of the Public Accounting Department (Γεvικό Λoγιστήριo τoυ Κράτoυς) on 16 October 1991, 22 October 1991, 21 January 1992, 25 September 1991, 20 November 1991, 18 September 1991 and 3 December 1991 respectively, on the ground that the applicants had retired before 1 January 1990, the date on which Law no. 1881/1990 came into force.
11. The applicants appealed to the Second Division of the Court of Audit (Ελεγκτικό Συvέδριo), which dismissed their appeals as ill-founded (decisions nos. 1694/1994, 1446/1993, 1260/1995, 306/1994, 616/1994, 477/1994 and 940/1994 respectively). In particular, the Second Division considered that the award in question could not be considered to be part of the main salary. Accordingly, it could not be taken into account for the purpose of calculating the pensions of officers having retired before the entry into force of the statute providing for the award.
12. On 22 August 1995, 10 October 1994, 13 December 1995, 7 February 1995, 17 April 1995, 2 February 1995 and 17 April 1995 respectively, the applicants appealed on points of law to the Court of Audit, sitting as a full court, which was the court having jurisdiction to examine their appeal.
13. On 22 June 1995 the Greek parliament adopted Law no. 2320/1995, which excluded the award in question from the calculation of pensions paid to officers having retired before 1 January 1990, declared any relevant claim statute-barred and any relevant judicial proceedings pending in any court to be null and void. That Law was confirmed by Law no. 2512/1997 of 27 June 1997.
14. On 4 July 1995 the Court of Audit, sitting as a full court, upheld a claim lodged by another police officer who had also retired before 1 January 1990, and ordered that his pension should be increased (judgment no. 1211/1995). That judgment marked a reversal of the case-law of the Court of Audit. It was followed by two other judgments along the same lines.
15. In judgments dated 26 March 1997 (applicants nos. 2, 4 and 6), 9 April 1997 (applicant no. 1), 14 May 1997 (applicant no. 3) and 26 May 1997 (applicants nos. 5 and 7), the Court of Audit, sitting as a full court, dismissed the applicants' appeals on the ground that they were ill-founded. The Court of Audit pointed out in particular that the award in question could not be considered as a general salary increase; accordingly, it could not be granted to officers having retired before the entry into force of Law no. 1881/1990. The Court of Audit noted, subsidiarily, that even supposing that the award in question could be considered as a general salary increase and the proceedings not declared null and void under to Law no. 2320/1995, the applicants' claims were manifestly ill-founded because the provisions of the above-mentioned statute applied retrospectively.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
